By the Court, Geo. G. Barnard, J.
The plaintiffs, by their assignment from Howes & Co. got no other or greater right than Howes & Co. would have had if no assignment had been made, as against the co-owners of the vessel. The assignment was given by Howes & Co. by way of mortgage to the plaintiffs to secure a precedent debt, and only purported to convey the interest of Howes & Co. in the charter. It is not disputed but that Howes & Co. at the time of the assignment were largely indebted to the other co-owners for the earnings of the vessel on previous voyages. There is no pretense that the former voyages were carried on upon any different principle or understanding than the voyage in question. The former voyages and the voyage in question were all one entire, subsisting, connected and continued partnership transaction. In Nicoll V. Mumford, (4 John. Ch. 522,) there was proof that shortly before the voyage then in question, the ownership of the vessel was different from the ownership existing at commencement of the voyage. The chancellor held that there was no necessary connection between one voyage and any former voyage, and under the facts of that case, that proof of such connection should have been given. There is no doubt in this case but that as to all former voyages an account is to be taken as between partners, in respect to the freight and cargo. The interest of each partner is his share of the surplus, subject to all partnership accounts, and that interest is surplus only and is liable to the separate creditors of such parties claiming either by assignment or under execution. Ho separate creditor of one party can be entitled to more. than the person in whose place he stands. (Nicoll v. Mumford, 4 John. Ch. 522.) It follows that the judgment is right, and should be affirmed, with costs.
Clerke, Sutherland and Geo. G, Barnard, Justices.]